Citation Nr: 0840740	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
and thus a proper claimant for Department of Veterans Affairs 
(VA) death benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant alleges that she is the surviving spouse of the 
veteran who served on active duty from May 1930 to June 1931.  
The veteran died in October 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Manila VA Regional Office (RO).  
This case was before the Board in May 2006 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The appellant never entered into a valid marriage with 
the veteran.

2.  The appellant and the veteran did not live together 
continuously until the date of the veteran's death.

3.  The veteran's mental state was an impediment to marriage 
and the appellant was aware of his incompetence.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was provided VCAA notice by letters in May 2006 
and January 2007.  The letters explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  She was given notice regarding 
ratings and effective dates of awards, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While VCAA notice was 
not given prior to the rating on appeal, the appellant had 
ample opportunity to respond to the notice letters and to 
supplement the record after notice was given.  The claim was 
re-adjudicated after all essential notice was given.  See 
June 2008 Supplemental Statements of the Case (SSOCs).  The 
appellant is not prejudiced in this decision by any technical 
notice timing or content defect that may have occurred along 
the way, nor is it so alleged.

Regarding VA's duty to assist, the appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate her claim, and the Board is not 
aware that any such evidence or information is outstanding.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations. Accordingly, the Board will address 
the merits of the claim.  

B.	Legal Criteria, Factual Background and Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1), 3.53.

"Spouse" means a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 
38 C.F.R. § 3.50(a).  For VA benefits purposes, a marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 3.1(j).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205(a)(1).

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103; 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).  The U.S. Court of Appeals 
for Veterans Claims (Court) has interpreted these regulations 
to mean that the determination of the appellant's knowledge 
of the legal impediment must be viewed in terms of what the 
appellant's state of mind was at the time the invalid 
marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 
441, 444 (1995).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

In the case at hand, the veteran was awarded a 100 percent 
disability rating for dementia praecox, catatonic type, 
incompetent, by rating decision in September 1946.  
Thereafter, a guardian (the veteran's bank) was appointed for 
the veteran.

The appellant was married to the veteran's brother until his 
death in June 1968.  In January 1972, the veteran's sister 
requested that the appellant's three children be considered 
the veteran's legal dependents.  She indicated that these 
children were living with her and the veteran.  The RO denied 
this request in February 1972, noting that dependency 
benefits were not available for the veteran's nieces and 
nephews, only for his spouse, dependent parents and minor 
children.

In November 1974, the appellant and the veteran applied for a 
marriage license.  A marriage certificate and a marriage 
contract both show that the veteran married the appellant in 
December 1974 and that the marriage was solemnized by 
Municipal Mayor CM at the mayor's office.  The marriage 
contract shows that the marriage was witnessed by AM and ZF.

In February 1975, the RO received a claim (signed by the 
veteran) for additional compensation for a spouse and 
stepchildren.  

In July 1975 VA conducted a field examination to determine 
whether there was a valid marriage between the veteran and 
the appellant.  The appellant testified that she signed the 
December 1974 marriage certificate because she had been told 
that it was the only way for her to obtain the veteran's 
money for the purposes of caring for her children and sending 
them to school.  She further stated that the veteran did not 
notice what was going on at that time.  The appellant stated 
that no municipal or other officials, including the mayor, 
were present when she signed the marriage certificate, nor 
was there ever any formal marriage ceremony.  She stated that 
she "never" lived with the veteran as her husband after 
signing the marriage contract.  She indicated that the 
veteran was quite ill and not aware of any marriage.  The 
field examiner found the veteran wandering aimlessly along 
the highway in front of his house.  He murmured incessantly 
as he wandered with a stick and a stack of papers.  He stated 
that he had no pension.  According to CM, the mayor who 
signed the December 1974 marriage certificate, he solemnized 
the marriage between the veteran and the appellant at the 
veteran's house the previous year.  He testified that he was 
not aware the veteran was and is still under guardianship 
because of a mental disability (incompetency due to dementia 
praecox).  He also stated that he had no knowledge as to 
whether the veteran and the appellant lived together.  
According to AS, the veteran's nephew and next door neighbor, 
the appellant did not live with the veteran.  AS also stated 
that he did not attend a marriage ceremony between the two, 
but only heard a rumor that they had married.  According to 
MB, the barangay chairman and the appellant's cousin, the 
appellant never left the barrio and the veteran never lived 
in the barrio.  The field examination report notes that 
nearly all those interviewed stated that the appellant and 
the veteran maintained separate residences.  The exceptions 
to this were AM and ZF, the two people who signed the 
marriage contract as witnesses.  ZF testified that the 
appellant and the veteran were married by CM in May 1975 in 
the veteran's house.  The veteran wore an ordinary polo shirt 
for the ceremony.  He further testified that the appellant 
stays in the barrio at times in order to tend to her farms; 
she also stays with the veteran at times.  AM, the veteran's 
sister, testified that the veteran and the appellant were 
married by CM in December 1974 at the veteran's house.  The 
veteran wore a white barong for the ceremony.  The veteran 
and the appellant never went to a municipal building for the 
marriage.  AM testified that the appellant prefers to live in 
the barrio and seldom comes to the veteran's house.  However, 
she also testified that the appellant and the veteran "will 
live together if necessary" to obtain benefits.  Regarding 
this testimony, the field examiner stated:

	Both [ZF] and [AM] were apparently biased when 
interviewed . . . . Both readily pleaded for 
consideration and leniency when confronted with 
adverse evidence and information where an appeal 
for truth and justice would have been the usual 
reaction if they were on the side of truth and 
honesty.

An August 1975 RO determination denied the claim attempting 
to establish that the appellant was the veteran's legal 
spouse for VA benefits.  The RO noted that the field 
examination report had found that there was no legal marriage 
between the veteran and the appellant.  In a January 1976 
affidavit, the appellant stated that she married the veteran 
in December 1974 and immediately thereafter lived with the 
veteran under one roof.  She indicated that she had lied to 
the VA field examiner in July 1975 because she "was then 
ashamed to tell the truth" and feared that if she did so the 
veteran's pension would be terminated.  Upon review of this 
affidavit, the RO continued its denial.

The veteran died in October 1982.  The appellant filed the 
instant claim to be established as the veteran's surviving 
spouse in July 2003.  In support of her claim, she submitted 
affidavits from AS, CM, PN, CA, and HN, all of whom stated 
that the veteran and the appellant had been husband and wife.

After reviewing the evidence of record, the Board finds that 
there was never a valid marriage between the veteran and the 
appellant.  The July 1975 VA field examination report shows 
that the appellant testified that no municipal or other 
officials, including the mayor, were present when she signed 
the marriage certificate, nor was there ever any formal 
marriage ceremony.  Based on this evidence, the VA field 
examiner found that there was no valid marriage between the 
veteran and the appellant.  The Board agrees with this 
finding.  The Board also finds that the appellant did not 
live continuously with the veteran from the date of the 
purported marriage until his death.  During the July 1975 
field examination, the appellant testified that she "never" 
lived with the veteran as her husband after signing the 
marriage contract.  Several other witnesses interviewed by 
the field examiner (relatives and neighbors, as noted above) 
also testified that the appellant never lived with the 
veteran.  Although the appellant and other witnesses 
subsequently changed their stories (after the appellant was 
denied benefits as the veteran's spouse), the statements made 
at the time of the field examination are more credible than 
those made at a later date, which are clearly compensation-
driven, and are not considered credible.

Review of the record also demonstrates that the appellant 
also has not satisfied all the further requirements necessary 
to establish a "deemed valid" marriage status between 
herself and the veteran.  As noted above, the appellant did 
not cohabit with the veteran continuously from the date of 
the attempted marriage until the veteran's death.  In 
addition, there was a legal impediment to the marriage, 
namely the veteran's incompetence.  The veteran had been 
awarded a 100 percent disability rating for dementia praecox, 
catatonic type, incompetent, in 1946, and a guardian had been 
appointed for him.  The VA field examiner noted that he found 
the veteran wandering around along the highway, mumbling to 
himself, in July 1975.  The appellant was clearly aware of 
the veteran's mental state.  During the July 1975 field 
examination, she stated that the veteran did not notice what 
was going on at the time the marriage certificate was signed.  
She indicated that the veteran was quite ill and not aware of 
any marriage. 

Therefore, for the reasons noted above, the appellant cannot 
be recognized as the veteran's surviving spouse.


ORDER

The appeal seeking to establish that the appellant is the 
veteran's surviving spouse and thus a proper claimant for VA 
death benefits based on his service is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


